OPINION — AG — ** COLLECTIVE BARGAINING — SCHOOLS — ELECTION BALLOT ** 70 O.S. 509.2 [70-509.2](C)(1) PROVIDES THAT AN EMPLOYEE ORGANIZATION WHICH IS CURRENTLY RECOGNIZED AS REPRESENTING THE BARGAINING UNIT SHALL HAVE ITS NAME PLACED ON THE ELECTION BALLOT WITHOUT BEING REQUIRED AS A PRECONDITION THERETO TO SUBMIT A PETITION CONTAINING THE NAMES OF THIRTY FIVE (35%) PERCENT OF BARGAINING UNIT MEMBERS. (TEACHERS UNION, EDUCATION) CITE: OPINION NO. 73-256, OPINION NO. 74-265, 70 O.S. 509.2 [70-509.2](C)(1) (NED BASTOW)